DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This action is in response to the application filed on 01/31/2020. Claims 1-16 are pending in the application and have been considered below.

Allowable Subject Matter
Claims 4 and 12 are is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Csurka et al. (US 2016/0078359 A1, hereinafter referred to as Csurka), in view of GAIDON et al. (US 2015/0248586 A1, hereinafter referred to as GAIDON).

As to claim 1, Csurka teaches a method for training a machine learning system over an input space based on a training dataset comprising items in a source domain and associated ground-truth labels and a test dataset comprising items in a target domain (paragraphs [0075]-[0076]… throughout the training….labels them correctly according to their ground truth, i.e., with their actual (correct) labels,)…; [0080]… target domain …; [0081]…Let S1 , ... , SNs denote Ns source domains and Xr a current training set containing labeled instances x, (that can be ground truth labels or predicted ones) from different source domains….), the method executed by at least one processor in communication with at least one memory and comprising ([0017]…processor in communication with the memory executes the instructions….): 
      training a primary model in the at least one memory based on at least a first item of the training dataset and an associated first label (paragraphs [0017]-[0018] … classifier model has been learned with training samples of the respective domain that are labeled with the class…labeling the test sample based on the class probabilities assigned by the classifier models…; [0023].. classifier training…; [0026] …samples used in training the classifier...; [0034] …; [0036] …).
Csurka teaches:   
  retraining the one or more parameters of the primary model based on the test dataset (paragraphs [0020] …. each of a plurality of iterations…. retraining the metric based on the active training set… [0117] … retraining a metric from the active training set), said retraining comprising: 
       generating a prediction based on at least a second item of the test dataset by the primary model (paragraph [0017] …;’ [0038] … predicts a class label 14 for the image 12 using the learned classifier models 34, based on the multidimensional representation 50…);
        determining a value of an objective function based on the prediction and the ancillary confidence (paragraph [0004] …optimizes an objective function which maximizes,
over labeled training samples, a likelihood that a labeled sample will be classified with a correct label….; [0073]-[0076]… gradient of the objective function…); and 
    updating at least one of the one or more parameters of the primary model based on the value of the objective function (paragraph [0036] …update the parameters of the classifier models…).  
However, Csurka fails to explicitly teach: 
     instantiating an ancillary model in the at least one memory, the ancillary model operable to classify objects in the input space with an associated confidence based on one or more parameters of the ancillary model; and 
generating an ancillary confidence associated with the prediction by the ancillary model.
GAIDON teaches: 
instantiating an ancillary model in the at least one memory, the ancillary model operable to classify objects in the input space with an associated confidence based on one or more parameters of the ancillary model (paragraphs [0009] …instantiates an ensemble of trackers…; [0010] …A tracker is instantiated for each of the seed objects for tracking the seed object in subsequent frames of the video sequence. Each tracker includes a motion model and an appearance model. The motion model is configured for
identifying a region of a subsequent frame where the seed object is expected to be located….; [0043] …instantiated for each seed object and at S112, a respective initial motion model 42, 43 m; is instantiated. The motion model 42 is used to identify an object region 36, 38 by predicting the location of a respective seed object 26 for at least one of a sequence of subsequent images…; [0062]-[0065]…ranks the detections in order of confidence that the image sub-region includes the object of interest); and
generating an ancillary confidence associated with the prediction by the ancillary model (paragraphs [0021] …may rank a larger set of candidate detections (based on a detection confidence score which depends on the internal design of the detector) …; [0062]- [0065] …ranks the detections in order of confidence that the image sub-region includes the object of interest…detections which meet a threshold confidence may be selected as seeds).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Csurka to add instantiating a model to the system of Csurka’ s system as taught by GAIDON above.  The modification would have been obvious because one of ordinary skill would be motivated to enable automatically eliciting a reliable set of positive and hard negative examples, which are beneficial for performance from a video stream to train the specific detection model in an efficient on-line manner, as suggested by GAIDON ([0018]).

As to claim 5, which incorporates the rejection of claim 1, Csurka teaches wherein the prediction comprises a predicted confidence and wherein determining the value of the objective function comprises determining a first value based on the predicted confidence, determining the second value based on the ancillary confidence, and determining the value of the objective function comprises determining the value of the objective function based on the first and second values (paragraphs [0075] - [0076], wherein using the broadest reasonable interpretation, Examiner interprets the objective function where r represents one of a set of iterations, L r denotes the log likelihood over the samples in iteration r, [[ c'=y,]] is one if its argument is true and zero otherwise, and
y, is the ground-truth class label of the image x to teach the limitation)   

Claim 9 recites substantially the same functionalities recited in claim 1, and is directed to a computing system that performs the method of claim 1.  Csurka teaches processor ([0017]).  Therefore claim 9 is rejected for the same reasons as applied to claim 1 above.
Claim 13 recites substantially the same functionalities recited in claim 5, and is directed to a computing system that performs the method of claim 5.  Therefore claim 13 is rejected for the same reasons as applied to claim 5 above. 

Claims 2-3 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Csurka et al. (US 2016/0078359 A1, hereinafter referred to as Csurka), in view of GAIDON et al. (US 2015/0248586 A1, hereinafter referred to as GAIDON), and further in view of OUYANG et al. (WO 2016/037300 A1, hereinafter referred to as OUYANG).

As to claim 2, which incorporates the rejection of claim 1, Csurka fails to explicitly teach:
wherein the primary model comprises an object-detection model, the input space comprises at least one of: 
images and video, and generating a prediction based on at least the second item comprises generating, for at least the second item, a bounding box and an associated object classification.  
However, GAIDON, in combination with Csurka, teaches:
wherein the primary model comprises an object-detection model (paragraphs [0009] ….
generic detection model…; [0016] … object detection model…), the input space comprises at least one of: 
images and video (paragraphs [0009] …sub-images…; [0017] … video stream…; video images).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Csurka to add instantiating a model to the system of Csurka as taught by GAIDON above.  The modification would have been obvious because one of ordinary skill would be motivated to enable automatically eliciting a reliable set of positive and hard negative examples, which are beneficial for performance from a video stream to train the specific detection model in an efficient on-line manner, as suggested by GAIDON ([0018]).
However, Csurka and GAIDON fail to explicitly teach:
generating a prediction based on at least the second item comprises generating, for at least the second item, a bounding box and an associated object classification.
OUYANG, in combination with Csurka and GAIDON, teaches: 
generating a prediction based on at least the second item comprises generating, for at least the second item, a bounding box and an associated object classification (paragraphs [0005] …. binary classifier detector predicting one semantic object class inside one of the bounding boxes…; [0027] …prediction device 20 takes an image as input, and output bounding boxes coordinates (x, y, w, h), with which each box contains a target semantic object…).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Csurka and GAIDON to add a generated model for an item, a bounding box and an associated object classification, as taught by OUYANG above.  The modification would have been obvious because one of ordinary skill would be motivated to improve the feature learning performance of the feature learning unit and the detection performance, as suggested by OUYANG ([0038] and [0052]).

As to claim 3, which incorporates the rejection of claim 2, OUYANG, in combination with Csurka and GAIDON, teaches  wherein generating the ancillary confidence associated with the prediction comprises extracting from the bounding box an 15 LEGAL\44646359\1extracted item comprising at least one of: an image and a video; and classifying the extracted item by the ancillary model (paragraphs [0050]-[0051]…For each candidate bounding box, the trained support vector machine generates a score for each possible object class in step s805…; wherein using the broadest reasonable interpretation, Examiner interprets the “class likelihood score” as the ancillary confidence).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Csurka and GAIDON to add a generated model for an item, a bounding box and an associated object classification, as taught by OUYANG above.  The modification would have been obvious because one of ordinary skill would be motivated to improve the feature learning performance of the feature learning unit and the detection performance, as suggested by OUYANG ([0038] and [0052]).

Claim 10 recites substantially the same functionalities recited in claim 2, and is directed to a computing system that performs the method of claim 2.  Therefore claim 10 is rejected for the same reasons as applied to claim 2 above.

Claim 11 recites substantially the same functionalities recited in claim 3, and is directed to a computing system that performs the method of claim 3.  Therefore claim 11 is rejected for the same reasons as applied to claim 3 above.

Claims 6-7 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Csurka et al. (US 2016/0078359 A1, hereinafter referred to as Csurka), in view of GAIDON et al. (US 2015/0248586 A1, hereinafter referred to as GAIDON), and further in view of Agrawala et al. (US 6,424,933 B1, hereinafter referred to as Agrawala).

As to claim 6, which incorporates the rejection of claim 5, Agrawala, in combination with Csurka and GAIDON, teaches wherein determining the value of the objective function comprises scaling the second value relative to the first value by a scaling factor (col. 2, lines 19-25, wherein using the broadest reasonable interpretation, Examiner interprets “…Changing the scale factor from page to page allows the TripTik to show more detailed turn information where needed…” and col. 14, lines  35-39, “…a scale factor is randomly generated and applied to a randomly selected road (808) to teach the limitation). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Csurka and GAIDON to add a scaling factor to the objective function’s values, a bounding box and an associated object classification, as taught by Agrawala above.  The modification would have been obvious because one of ordinary skill would be motivated to optimize the scale factor for each road using an objective function, as suggested by Agrawala (col. 4, lines 17-20).
As to claim 7, which incorporates the rejection of claim 6, Agrawala, in combination with Csurka and GAIDON, teaches wherein determining the value of the objective function comprises annealing the scaling factor from an initial value at a first stage of retaining to a later value at a second stage of retaining after the first stage of retraining (col.4, lines 22-25… Refinement against the objective function is performed by one of many possible search algorithms such as greedy searches, simulated annealing schedules…, lines 37—39…simulated annealing is used to find a solution to the novel target function. The final scaled route map is rendered so that it has the appearance of a hand-drawn map…; col. 5, lines 35-50…individual scale factors are derived using a simulated annealing schedule…; col. 7, lines 60-63). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Csurka and GAIDON to add a scaling factor to the objective function’s values, a bounding box and an associated object classification, as taught by Agrawala above.  The modification would have been obvious because one of ordinary skill would be motivated to optimize the scale factor for each road using an objective function, as suggested by Agrawala (col. 4, lines 17-20).

Claim 14 recites substantially the same functionalities recited in claim 6, and is directed to a computing system that performs the method of claim 6.  Therefore claim 14 is rejected for the same reasons as applied to claim 6 above. 

 Claim 15 recites substantially the same functionalities recited in claim 7, and is directed to a computing system that performs the method of claim 7.  Therefore claim 15 is rejected for the same reasons as applied to claim 7 above. 
 
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Csurka et al. (US 2016/0078359 A1, hereinafter referred to as Csurka), in view of GAIDON et al. (US 2015/0248586 A1, hereinafter referred to as GAIDON), and further in view of Agrawala et al. (US 6,424,933 B1, hereinafter referred to as Agrawala), and Freeman et al. (US 2019/0122404 A1, hereinafter referred to as Freeman).

As to claim 8, which incorporates the rejection of claim 6, , in combination with Csurka, GAIDON, and Agrawala teaches wherein scaling the second value relative to the first value comprises determining a geometric mean of the first and second terms parametrized by the scaling factor (paragraph [0115]…minimize the distance between both shapes, by means of geometric transformations, such as rotation and scaling, to transform (or warp) the selected training image 23…).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Csurka and GAIDON to add a geometric mean, as taught by Agrawala above.  The modification would have been obvious because one of ordinary skill would be motivated to provide for more robust, accurate and efficient initial positioning of an object that is to be located within the bounding box output, as suggested by Agrawala ([0083]).
 
Claim 16 recites substantially the same functionalities recited in claim 8, and is directed to a computing system that performs the method of claim 8.  Therefore claim 16 is rejected for the same reasons as applied to claim 8 above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Patents and patent related publications are cited in the Notice of References Cited (Form PTO-892) attached to this action to further show the state of the art with respect to the invention.

Clinchant et al. (US 2017/0161633 A1) teach “Domain adaptation method for classification of target samples, involves generating adapted class label prediction for samples, and outputting information based on adapted class label prediction.”

Bhatt et al. (US 2016/0253597 A1) teach “Adaptation method for domain adaptation for cross-domain classification for sentiment and topic categorization, involves providing classifier trained on projected representations of objects and projecting representations of unlabeled object.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABABACAR SECK whose telephone number is (571)270-7146. The examiner can normally be reached Monday-Friday 8:00 A.M.-6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 5712723719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABABACAR SECK/Examiner, Art Unit 2122                                                                                                                                                                                                        
/ERIC NILSSON/Primary Examiner, Art Unit 2122